DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim [25] recites the limitation “ the unit” in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claim(s) [1-2, 5-8, 12-14, 19-21 and 25] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Yan (US. 2006/0231732).

Re Claim 1, Yan discloses  an image sensing device (see fig. 3) comprising: first to fourth column lines extended in a column direction and disposed sequentially in a row direction (see for example 349a-349d fig.3); 5first and third unit pixel circuits arranged in a first row and coupled to the first and third column lines (see 350 in first and third column along the first row  as depicted in fig. 3), respectively (see 350 in the first and third column along the first row  as depicted in fig. 3); second and fourth unit pixel circuits arranged in a second row and coupled to the second and fourth column lines (see 350 in 349b and 350 in 349d,  along  the second row as depicted in fig. 3), respectively (see 350 in 349b and 350 in 349d, second row); first and second readout circuits corresponding to the first and 10second unit pixel circuits (see 349a along the first raw as depicted in fig. 3, 351b (equated to first readout) and 349b along the second row as depicted in fig. 3  and 351c (equated to second readout) as depicted in fig. 3); third and fourth readout circuits corresponding to the third and fourth unit pixel circuits (349c along the first row as depicted in fig. 3, 351d ( equated to third readout) and 349d along the second row as depicted in fig. 3 and 351a (equated to fourth readout) as depicted in fig. 3); a first path change circuit (441, 450 fig. 3 when selecting first and second column lines for read out as described in the text of ¶0019,) suitable for changing first and second paths between the first and second column lines (see 349a, 349b fig. 3) and the first 15and second readout circuits based on a first control signal so  Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d. For example, FIG. 3 depicts, when selecting the path to 351d and 351a as discussed in the text of ¶0019).  

Re Claim 2,   Yan further disclose, wherein the first relationship is that the first unit pixel circuit is coupled to the first readout circuit (349a  along the first row 351b as depicted fig. 3), and the second unit pixel circuit is 5coupled to the second readout circuit (see 349 along the second raw 

Re Claim 5, Yan further discloses wherein the first and second control signals are the same signal or mutually inverted signals (¶0019, In an exemplary embodiment, the first switching circuit 441 enables each pixel column 349a-d to be substantially simultaneously coupled to an associated selected sample and hold circuit 351a-d. In another aspect, only a single pixel column is coupled to its associated selected sample and hold circuit at a time).  

10 Re Claim 6, Yan further discloses, wherein the first and second control signals are controlled for each unit time, and wherein the unit time includes two or more row line times or one or more frame times (see Yan ¶0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d). 

Re Claim 7, Yan discloses an image sensing device (see fig. 3)  comprising: first to fourth column lines extended in a column direction and disposed sequentially in a row direction (see 349a -349 d as depicted in fig. 3); a first unit pixel circuit arranged in a first row (see 350)  and coupled to 20the first column line (349a); a second unit pixel circuit  arranged in a second row and coupled to the second column line (see 350,  along the second row and 349b as depicted in fig. 3); a third unit pixel circuit arranged in the first row and coupled to the fourth column line (see 349a-d to be substantially simultaneously coupled to an associated selected sample and hold circuit 351a-d. In another aspect, only a single pixel column is coupled to its associated selected sample and hold circuit at a time).  

Re  Claim 8,  Yan further discloses wherein the first path change circuit changes the first and second paths so that the first column line is coupled to the first readout circuit and the second column line is coupled to the second 20readout circuit during a first unit time, and wherein the second path change circuit changes the third and fourth paths so that the third column line is coupled to the third readout circuit and the fourth column line is coupled to the fourth readout circuit during the first unit time (see ¶0019, . In an exemplary embodiment, the first switching circuit 441 enables each pixel column 349a-d to be substantially simultaneously coupled to an associated selected sample and hold circuit 351a-d. In another aspect, only a single pixel column is coupled to its associated selected sample and hold circuit at a time, [by the virtue of substantially simultaneously selecting]).  


Re Claim 12, Yan further discloses, wherein the first 51and second control signals are the same signal (see ¶0019, In an exemplary embodiment, the first switching circuit 441 enables each pixel column 349a-d to be substantially simultaneously coupled to an associated selected sample and hold circuit 351a-d [ by the virtue of outputting a control signal simultaneously to control a connection path]).  

Re Claim 13,  Yan further discloses, wherein the first and second control signals are controlled for 5each unit time, and wherein the unit time includes two or more row line times or one or more frame times (see fig. 3 and  ¶0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d). 

 Re Claim 14,  Yan discloses an image sensing device (see fig. 3)  comprising: first to fourth column lines extended in a column direction and disposed sequentially in a row direction (see 349a -349 d as depicted in fig. 3); a first unit pixel circuit arranged in a first row (see 350)  and coupled to 20the first column line (349a); a second unit pixel circuit  arranged in a second row and coupled to the second column line (see 350,  along the second row and 349b as depicted in fig. 3); a third unit pixel circuit arranged in the first row and coupled to the fourth column line (see 350 along the first row and 349d as depicted in fig. 3); 49a fourth unit pixel circuit arranged in the second row and coupled to the third column line (see 350 along the second raw and 349c as depicted in fig. 4); first and second readout circuits corresponding to the first and second unit pixel circuits (see 351b and 351c as depicted in fig. 3); 5third and fourth readout circuits corresponding to the third and fourth unit pixel circuits ( 351d and 351a as depicted in fig. 3); a first path change circuit suitable for changing first and second paths between the first and second column lines  (see 441, 450 when  selecting first and second column as described in the text of ¶0019) and the first and second readout circuits for each unit time, based on a first control 10signal (see 351b and 351c as depicted in fig. 3 and ¶0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d.); a second path change circuit  (see 441, 450, [by the virtue of selecting the third and fourth column as depicted in fig. 3 and described in the text of ¶0019, acting as a second path switching]) suitable for changing third and 20fourth paths between the third and fourth column lines (see 349c,. the path being the line 


Re Claim 19 Yan further disclose, wherein the first and second control signals are mutually inverted signals (see ¶¶ 0020- 0021, generates new matches between, pixel columns 349a-d and sample and hold circuits 351a-d, by the virtue of reaching  inverted signal can be generated for switching opposite to the original matching).  


20Re calim 20Re Claim 20, Yan further discloses wherein the first and second control signals are controlled for each unit time, and wherein the unit time includes two or more row line times or one or more frame times (see Yan ¶0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d).  

Re Claim 21,  Yan discloses  an image sensing device (see fig. 3) comprising: first to fourth column lines extended in a column direction and disposed sequentially in a row direction (see for example 349a-349d fig.3); 5first and third unit pixel circuits arranged in a first row and coupled to the first and third column lines (see 350 in first and third column along the first row  as depicted in fig. 3), respectively (see 350 in the first and third column along the first row  as depicted in fig. 3); second and fourth unit pixel circuits arranged in a second row and coupled to the second and fourth column lines (see 350 in 349b and 350 in 349d, 350 pixel along  the second row as depicted in fig. 3), respectively (see 350 in 349b and 350 in 349d); first and second readout circuits corresponding to the first and 10second unit pixel circuits (see 349a along the first raw as depicted in fig. 3, 351b (equated to first readout) and 349b along the second row as depicted in fig. 3  and 351c (equated to second readout) as depicted in fig. 3); third and fourth readout circuits corresponding to the third and fourth unit pixel circuits (349c along the first row as depicted in fig. 3, 351d ( equated to third readout) and 349d along the second row as depicted in fig. 3 and 351a (equated to fourth readout) as depicted in fig. 3); a first path change circuit (441, 450 fig. 3 when selecting first and second column lines for read out as described in the text of ¶0019,) suitable for changing first and second paths between the first and second column lines (see 349a, 349b fig. 3) and the first 15and second readout circuits based on a first control signal so that the first and second unit pixel circuits are coupled to the first and second readout circuits (see 351b and 351c as first and second readout circuits as discussed above) according to a first relationship during a first unit time (see 441 fig. 3 and  ¶ 0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d. For example, [by the virtue of connecting  a first column and a second column to the the controller's 450 matching of pixel columns 349a-d and sample and hold circuits 351a-d is done on a random basis).  


Re Claim 25,  Yan discloses an image sensing device (see fig. 3) comprising: two line groups disposed in a row direction and each having 10two column lines extending in a column direction (see 349a and 349b and 39c and 349d fig. 3); two pixel groups disposed in the row direction and each having two unit pixel circuits disposed in the column direction (the pixel 350 in the first and second row direction in the column 349a, 349b  and 349c, 349d as depicted inn fig. 3), the unit pixel circuits in the respective pixel groups being respectively coupled to the column lines in the respective line groups (see 349a, 349b, 349c , 349d and pixel 350 as depicted in fig. 3, first and second row are considered); 15two readout groups disposed the row direction (see 351b, 351c,  and 351d and 351a as depicted in fig. 3) and each having two readout circuits disposed in the column direction(see 351b and 351c,  and 351d and 351a  as depicted in fig. 3), the readout the unit pixel circuits in the respective pixel groups (see fig. 3, 351b, 349a, 351c, 349b, 349c, 351d,  and 349d, 351a); and 20a path control circuitry (441 fig. 3) suitable for controlling paths between the pixel groups and the readout groups to enable a pair of the readout circuits selected from the respective readout groups to output the pixel signals during a unit amount of time (see ¶0019, Each pixel column 349a-d is coupled to the first switching circuit 441. The switch setting of the first switching circuit 441 determines which pixel column 349a-d is selectively coupled to which sample and hold circuit 351a-d, by the virtue of connecting  349a, 351b and 349b, 351c as described in the text of ¶0019, [by simultaneously connecting]) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims [3-4, 9-11, 15-18 and 22] is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US. 2006/0231732).


10ReR ReRe Claim 3, Yan discloses the claimed invention except wherein the first relationship is that the first unit pixel circuit is coupled to the second readout circuit 

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in an interleaved fashion (see for example Yan ¶¶ 0020-0021).

Re Claim 4, Yan discloses everything except  wherein the first path change circuit further changes the first 20and second paths based on the first control signal so that the first and second unit pixel circuits are coupled to the first and second readout circuits according to the second relationship during a second unit time, and wherein the second path change circuit further changes the 48third and fourth paths based on the second control signal so that the third and fourth unit pixel circuits are coupled to the third and fourth readout circuits according to the first relationship during the second unit time.

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the 


 Re Claim 9, Yan discloses everything except, The image sensing device of claim 8, wherein the first and second paths are formed in parallel in the column direction, and 5wherein the third and fourth paths are formed in parallel in the column direction.  


However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example Yan ¶¶ 0020-0021).


Re Claim 10,  Yan discloses everything except, wherein the first path change circuit changes the first and 10second paths so that the first column line is coupled to the second readout circuit and the second column line is coupled to the first readout circuit during a second unit time, and wherein the second path change circuit changes the third and fourth paths so that the third column line is coupled to the fourth 15readout circuit and the fourth column line is coupled to the third readout circuit during the second unit time.  



Re Claim 11, Yan discloses everything except , wherein the first and second paths are formed to cross each 20other, and wherein the third and fourth paths are formed to cross each other.  

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example Yan ¶¶ 0020-0021).

Re Claim 15, Yan further discloses, everything except 


  

Re Claim 16, Yan discloses everything except , 20wherein the first and second paths are formed in parallel in the column direction, and wherein the third and fourth paths are formed to cross each other.  

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example Yan ¶¶ 0020-0021).


Re Claim 17,  Yan discloses everything except, wherein the first path change circuit changes the first and second paths so that the first column line is coupled to the second readout circuit and the second column line is coupled to the first 5readout circuit during a second unit time, and wherein the second path change circuit changes the third and fourth paths so that the third column line is 

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example  Yan ¶¶ 0020-0021).


Re Claim 18, Yan discloses everything except each other, and wherein the third and fourth paths are formed in parallel in the 15column direction.  

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention  by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example Yan ¶¶ 0020-0021).


Re Claim 22,  Yan discloses everything except, wherein the first path change circuit further changes the first and second paths based on the first control signal so that the first and 5second unit pixel circuits are coupled to the first and second readout circuits according to the second 

However it would have been obvious to one of ordinary skill in the art to have been motivated to modify Yan before the effective filling date of the claimed invention by modifying the signal provided from the controller 450 to the switching circuit 441 of Yan  since this is known in the art for example matching  the Colum pixel and the redoubt circuit in a desired  fashion (see for example Yan ¶¶ 0020-0021).

Allowable Subject Matter
6. Claims [23-24] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                      Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Myers (US. 2006/0268137) discloses: . Each pixel in the array 340 is coupled to row control circuitry 350 and to column readout circuitry 375 via readout path circuitry 370 as controlled by a readout path selection circuit 380. The readout path may then be 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698